Citation Nr: 0911320	
Decision Date: 03/26/09    Archive Date: 04/01/09	

DOCKET NO.  04-20 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for dental treatment 
purposes for dental implants.

2.  Entitlement to service connection for VA compensation for 
dental implants.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran retired from active military duty in July 2000, 
after 20 years of service.  There was no foreign or combat 
service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In June 2007, the 
Board remanded the appeal for additional development 
including the collection of any additionally outstanding 
records, and for his claims folder to be reviewed by a 
dentist for the production of opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d).  All development requested on 
remand was completed, and the case is ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran filed a claim for an 
increased evaluation for service-connected hearing loss in 
December 2006, and that claim is referred back to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The Veteran is not shown to have dental disabilities that 
are the result of osteomyelitis or osteo radio necrosis, or 
due to the loss, malunion, or limited motion of the mandible, 
maxilla, ramus, condyloid process, or hard pallet, or the 
loss of teeth due to loss of substance of the upper or lower 
jaw for service connection for VA compensation purposes.

3.  The governing laws and regulations with respect to an 
allowance of service connection for VA outpatient dental 
treatment only on the basis of trauma, has been interpreted 
by VA General Counsel as requiring a physical injury caused 
by a blow or a fall or a wound, but trauma does not include 
actions of service dentists in providing ameliorative 
treatment during service or cracking of a tooth while eating 
or stresses to bridgework through ordinary process.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of either VA compensation or VA 
outpatient treatment, have not been met.  38 U.S.C.A. 
§§ 1131, 1721, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA:  The Veterans Claims Assistance Act (VCAA) and 
regulations implementing this liberalizing regulation are 
applicable to the Veteran's claim. VCAA requires VA to notify 
claimants of the evidence necessary to substantiate their 
claims, and to make reasonable efforts to assist claimants in 
obtaining such evidence.

The Veteran was provided formal VCAA notice during the 
pendency of the appeal which informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Following the Board's 2007 remand, the Veteran 
was again provided VCAA notice in July 2002.  Moreover, it is 
fairly clear from the Veteran's written statements in his 
notice of disagreement, substantive appeal, and sworn 
testimony before the undersigned that he understands the 
evidence necessary to substantiate his claim, including the 
necessity for a service trauma to have resulted in loss of 
teeth.  All known available evidence has been collected 
including all of the Veteran's extensive service medical 
records, and records of post-service private and VA 
treatment.  On remand, the claim was referred for a clinical 
review of the Veteran's claims folder for the production of 
an opinion consistent with VCAA.  All know available evidence 
is collected and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis:  The Veteran has specifically claimed entitlement 
to ongoing care and treatment of multiple dental implants 
which were placed during active military service.  It is 
clear from the evidence on file and the Veteran's testimony 
that dental implants provided the Veteran during service were 
"elective surgery" not readily available or authorized in 
military service, but provided on a space and facilities 
available basis to the Veteran as ameliorative care which was 
within the abilities of the local service dental facility.  

The Veteran has not presented evidence of typical trauma such 
as that which might be involved in combat or training or a 
physical accident or violence.  He has argued throughout the 
appeal that the trauma he sustained which resulted in his 
receipt of dental implants was that sometime during service 
in 1995 he broke a tooth while eating a bagel in the mess 
hall, and this was the precipitating event resulting in 
dental implants.  This is the sum and substance of the 
Veteran's claim.  The Veteran also testified at the hearing 
that sometime when he was in the National Guard he was struck 
on the head on one occasion but he did not indicate that this 
resulted in any impact, damage, or loss of teeth.  The 
service medical records otherwise do not reflect any care or 
treatment for any trauma involving any teeth.

Although the Veteran has specifically written that he was not 
seeking VA compensation but only VA outpatient treatment for 
ongoing care of implants, the Board nonetheless noted in its 
June 2000 remand, that a claim for service connection for VA 
compensation purposes was also fairly implied by written 
statements and arguments presented during the pendency of 
this appeal, and this issue was also addressed by the RO on 
remand in a December 2008 Supplemental Statement of the Case.  

In November 2008, the Veteran's claims folder was referred to 
a VA dentist for a clinical review and production of an 
opinion.  The doctor reviewed the record and found no history 
of trauma to the Veteran's teeth.  The No. 10 tooth had 
broken, and 23 months later the maxillary implant surgery was 
performed.  The dentist also noted a dental treatment record 
from March 1988 of the Brighton Marine Public Health Center, 
at which time the veteran complained that he could not wear 
his upper partial denture, and wanted fixed bridgework to 
replace it.  He was advised at that time that all of his 
remaining upper teeth (numbers 2, 6, 7, 8, 9, 10, 11) had 
mobility and they would need to provide him a treatment plan 
for an upper partial denture after he had periodontal 
treatment done on those teeth.  It was also noted that in 
1993, he again was seen at the Brighton Marine Public Health 
Center for an impression for a new maxillary partial denture 
following breaking the clasp off of his existing military 
partial denture.  The reviewing VA dentist also wrote that 
there was not malunion or nonunion of the maxilla, or 
mandible, or loss of motion at the temporomandibular 
articulation, nor was there evidence of osteoradionecrosis or 
osteomyelitis.  There was also not found to be any tooth loss 
due to loss of substance of the body of the maxilla or 
mandible (other than loss due to periodontal disease).

The dentist wrote that it was rare for a tooth to break while 
eating (even hard foods) unless there were some predisposing 
factors involved.  In the Veteran's case, there was 
periodontal bone loss with mobility of the remaining 
maxillary teeth noted above to the point that when he was 
seen in March 1988 at the Brighton Marine Public Health 
Center, they did not feel that he had adequate bones 
supporting the teeth to do fixed bridgework and recommended a 
maxillary partial denture (which is supported mostly by the 
edentulous ridge areas).  The Veteran admitted to not eating 
with his partial installed and the VA dentist wrote that this 
put unnecessary force on his remaining teeth, which included 
tooth #10.  That the veteran was not wearing his upper 
partial denture, along with the fact that there was mobility 
with tooth #10 appeared to have predisposed that tooth to 
break, especially if it had any existing restorations in it.  
The VA dentist noted that in his opinion the breakage of 
tooth #10 while eating did not meet the criteria of what the 
dental profession consider a true dental trauma, which would 
warrant service-connected disability for tooth #10.  He wrote 
that the placement of the maxillary implants were done to 
replace bone lost from periodontal disease and edentulous 
ridge resorption throughout the maxillary arch and were not 
replaced because tooth #10 broke and there was no other way 
to replace it.  The etiology of loss of teeth due to bone 
loss was, in this dentist's opinion, periodontal disease bone 
loss.  

The Board has also notes that VA General Counsel issued a 
precedential opinion on this topic.  See VAOPGCPREC 5-97 
(1997).  That precedential opinion principally addressed 
whether a veteran was entitled to VA dental treatment 
eligibility for "service trauma," to include the intended 
effects of dental treatment provided through the veteran's 
military service.  This opinion relied upon definitions of 
"trauma," in Black's Law Dictionary and Stedman's Medical 
Dictionary.  Black's Law Dictionary defined "trauma," as a 
"physical injury caused by a blow, or fall or a 
psychologically damaging emotional experience."  Black's Law 
Dictionary, p.1344 (5th ed. 1979).  Similarly, Stedman's 
Medical Dictionary defined "trauma," as a "wound"; an injury 
inflicted usually more or less suddenly, by some physical 
agent."  Stedman's Medical Dictionary, p. 1320 (3d. 
Unabridged Lawyers' ed. 1972).  Thus, VA General Counsel 
concluded that, from a legal or medical perspective, trauma 
was an injury.  Since dental treatment is provided to remedy 
the effects of diseases or injury, dental treatment is not 
synonymous with dental trauma.  Id.  

The significance of a finding of a dental condition due to an 
in-service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161 (c).  Mere dental treatment or 
cracking a tooth while eating is not sufficient to establish 
eligibility for treatment.  Similarly, broken bridgework due 
to injury is not dental trauma because it must be the injury 
of a natural tooth.  Further, for the purposes of determining 
whether a veteran has treatment eligibility, the term 
"service trauma," does not include the effects of treatment 
provided during the Veteran's military service.  VAOPGCPREC 
5-97.  

Generally speaking, service connection may be granted for any 
disease or injury incurred or aggravated in line of active 
military duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for VA compensation purposes is available 
only for dental disabilities that are the result of 
osteomyelitis, or osteoradionecrosis, or due to the loss, 
malunion, or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard pallet, or the loss of teeth due 
to loss of substance of the upper or lower jaw.  38 C.F.R. 
§ 4.150.  

The Board does not find that the Veteran meets any of the 
criteria for an award of service connection for VA 
compensation purposes for the loss of any teeth.  None of the 
preconditions noted for VA compensation purposes at 38 C.F.R. 
§ 4.150 is shown in the veteran's case, as supported by the 
most recent VA dental examination conducted in November 2008.  
The evidence on file does not reveal osteomyeltis or 
osteoradionecrosis, or losses attributable to malunion or 
limited motion of the mandible, maxilla, ramus, condyloid 
process or hard pallet, and the Veteran's loss of teeth is 
not shown to be due to loss of substance of the upper or 
lower jaw.  The preponderance of the evidence shows that loss 
of teeth resulted from periodontal disease, which is not a 
required precondition for service connection for VA 
compensation purposes.

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 3.381, 
17.161.  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth in periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other "in-service trauma," or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381 (b).  

The Board shall be bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the Chief Legal Officer of the 
Department.  38 U.S.C.A. §§ 7104(c).  The VA General Counsel 
opinion cited above is precedential in nature and binding 
upon VA in general and the Board specifically.  That opinion 
clearly explained what was meant by the governing law and 
regulations regarding "dental trauma," and that opinion 
clearly defined trauma to include physical injury caused by a 
blow, or a fall or an accident or a wound or an inflicted 
injury, and this is certainly not consistent with the 
cracking or crumbling of a tooth while eating.  This was not 
considered what the drafters of the applicable law and 
regulation governing dental treatment had in mind when they 
included "dental trauma," during service for treatment 
purposes.  

It is noteworthy that the November 2008 VA dental evaluation 
opinion concurs entirely with this General Counsel 
precedential opinion from 1997.  The veteran has not claimed 
and the evidence on file does not objectively document any 
other additional trauma to teeth during service other than 
the trauma claimed by the veteran while eating a bagel in a 
service dining facility.  For these reasons, the Board 
concludes that service connection for VA outpatient dental 
treatment is not warranted as due to dental trauma for any of 
the teeth claimed by the Veteran to have been replaced by 
surgical implant.  Because there is no evidence that any loss 
of teeth during service was due to trauma, the Board finds 
that the Veteran is not entitled to treatment for these 
missing teeth.

In this case, there is no objective, competent evidence that 
the Veteran has irreplaceable missing teeth or that any loss 
of teeth has been caused by loss of substance of the body of 
the maxilla or mandible.  Missing teeth may be compensable 
for rating purposes under Diagnostic Code 9913, however, the 
note immediately following states "these ratings apply only 
to bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Other 
than the incident of eating a bagel at a service dining 
facility, the Veteran has not argued and the evidence does 
not demonstrate that he sustained any injury to the teeth, or 
that he had suffered from any disease of the jaw during 
service.  Nor is there any suggestion that he had any other 
condition listed as compensable dental or oral conditions 
under the Rating Schedule at 38 C.F.R. § 4.150.  As a 
consequence, he is not eligible for compensation, or Class I 
treatment for any dental disorder.  



ORDER

Entitlement to service connection for a dental disorder, 
either VA compensation or for treatment purposes only, is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


